1
2
3
4
5
                         UNITED STATES DISTRICT COURT
6
7                     CENTRAL DISTRICT OF CALIFORNIA
8
     Wayne Coffey,                           Case No.: CV 18-3688-DMG (PLAx)
9
10                           Plaintiff,
11                                           JUDGMENT [37]
                   vs.
12
13   Mesa Airlines Inc. and Mesa Air
     Group Inc.,
14
15
16   Defendants.
17
           In accordance with the Court’s order granting Defendant Mesa Airlines,
18
     Inc. and Mesa Air Group Inc.’s (collectively, “Defendants”) motion to dismiss
19
20   Plaintiff Wayne Coffey’s (“Plaintiff”) First Amended Complaint for lack of
21   personal jurisdiction [Doc. # 33], judgment is entered dismissing without
22   prejudice Plaintiff’s First Amended Complaint with respect to all defendants and
23   all claims asserted in the First Amended Complaint. This document constitutes
24   a judgment and a separate document for purposes of Federal Rules of Civil
25   Procedure Rule 58(a).
26          IT IS SO ORDERED.
27
     DATED: July 15, 2019                  _______________________________
28                                         DOLLY M. GEE
                                           UNITED STATES DISTRICT JUDGE
